Appellate Case: 22-9512    Document: 010110694372      Date Filed: 06/08/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          June 8, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  SIMON CHAVEZ-GOVEA,

        Petitioner,

  v.                                                         No. 22-9512
                                                         (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

        This matter is before the court on the Respondent’s Unopposed Motion to

 Remand (the “Motion”). Upon consideration, the Motion is granted, as modified by

 this order.

        The order filed by the Board of Immigration Appeals (the “Board”) filed

 February 7, 2022, is vacated. This matter is remanded fully to the Board to conduct

 any and all additional proceedings it deems necessary and appropriate to address the


        *
         After examining the Motion, the opening brief, and the administrative record,
 this panel has determined unanimously that oral argument would not materially assist
 in the determination of this case. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
 The case is therefore ordered submitted without oral argument. This order and
 judgment is not binding precedent, except under the doctrines of law of the case, res
 judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-9512    Document: 010110694372         Date Filed: 06/08/2022    Page: 2



 matters raised in the Motion. The additional request to stay the briefing schedule is

 denied as unnecessary.

       The parties have agreed that the petitioner will not be subject to removal

 pending the Board’s decision in the proceedings on remand.

       This proceeding is dismissed. A copy of this order shall stand as and for the

 mandate of this court.


                                             Entered for the Court

                                             Per Curiam




                                            2